Motion to Stay Granted and Order filed July 29, 2014.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-14-00603-CV
                                  ____________

                  IN RE CHRISTOPHER SPATES, Relator


                         ORIGINAL PROCEEDING
                        WRIT OF HABEAS CORPUS
                              247th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2001-61475

                                    ORDER

      On July 28, 2014, relator Christopher Spates filed a petition for writ of
habeas corpus in this court. See Tex. Gov’t Code § 22.221; see also Tex. R. App.
P. 52. In the petition, relator seeks relief from an order issued by the Honorable
Bonnie Crane Hellums, presiding judge of the 247th District Court of Harris
County, in which the trial court found relator in contempt and ordered him
committed to the Harris County Jail.

      Relator also has filed with this court a motion for temporary relief. See Tex.
R. App. P. 52.8(b), 52.10. On July 28, 2014, relator asked this court to stay the
commitment hearing in the underlying proceedings and also to stay any
commitment of relator pending disposition by this court of relator’s petition for
writ of habeas corpus.

      It appears from the facts stated in the petition and motion that relator’s
request for relief requires further consideration and that relator will be prejudiced
unless immediate temporary relief is granted. We therefore GRANT relator’s
motion and issue the following order:

      We ORDER the commitment hearing scheduled for July 29, 2014 in trial
court cause number 2001-61475, styled In re C.Y.S., A Child, and any commitment
of relator pursuant or related to the trial court’s order dated July 25, 2014 in the
underlying proceedings STAYED until a final decision by this court on relator’s
petition for writ of habeas corpus, or until further order of this court.

      In addition, the court requests the real party in interest, the Office of the
Attorney General of Texas, to file a response to the petition for writ of habeas
corpus on or before August 11, 2014. See Tex. R. App. P. 52.4.

                                    PER CURIAM

Panel consists of Justices Boyce, Busby, and Wise.




                                            2